Exhibit 10.2

EXECUTION COPY

ASSIGNMENT AND ASSUMPTION AGREEMENT

(TSA)

This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), is made and entered
into on May 17, 2019, by and between JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
a national banking association (“JPMCB”), and CHASE BANK USA, NATIONAL
ASSOCIATION, a national banking association (“Chase USA”).

W I T N E S S E T H:

WHEREAS, Chase USA, as servicer (the “Servicer”), account owner (the “Account
Owner”), and administrator (the “Administrator”), Chase Card Funding LLC, a
Delaware limited liability company (“Chase Card Funding”), as transferor (the
“Transferor”), Chase Issuance Trust, a Delaware statutory trust, as issuing
entity (the “Issuing Entity”), and Wells Fargo Bank, National Association, a
national banking association, as indenture trustee (the “Indenture Trustee”) and
collateral agent (the “Collateral Agent”), are parties to the Fourth Amended and
Restated Transfer and Servicing Agreement, dated as of January 20, 2016 (the
“Master Transfer and Servicing Agreement”), as amended, supplemented or
otherwise modified by the Assignments of Receivables in Additional Accounts
listed on Schedule A hereto (the “Assignments”) and the Reassignments of
Receivables in Removed Accounts listed on Schedule B hereto (the “Reassignments”
and, together with the Assignments and the Master Transfer and Servicing
Agreement, the “Transfer and Servicing Agreement”);

WHEREAS, subsection 7.02(a) of the Transfer and Servicing Agreement provides
that the Servicer shall not consolidate with or merge into any other Person or
convey, transfer or sell its properties and assets substantially as an entirety
to any Person unless: (i) the surviving entity is a corporation or a national
banking association organized and existing under the laws of the United States
of America or any state thereof or the District of Columbia or is a special
purpose entity whose powers and activities are limited, (ii) such entity
expressly assumes, by an agreement supplemental to the Transfer and Servicing
Agreement, executed and delivered to the Transferor, the Owner Trustee, the
Indenture Trustee and the Collateral Agent, in form satisfactory to the Owner
Trustee, the Indenture Trustee and the Collateral Agent, the performance of
every covenant and obligation of the Servicer thereunder; (iii) the Servicer
shall have delivered to the Transferor, the Owner Trustee, the Indenture Trustee
and the Collateral Agent an Officer’s Certificate and an Opinion of Counsel each
stating that such consolidation, merger, conveyance, transfer or sale of the
properties and assets of the Servicer complies with Section 7.02 of the Transfer
and Servicing Agreement and that all conditions precedent therein provided for
relating to such transaction have been complied with; and (iv) the Servicer
shall have given the Note Rating Agencies notice of such consolidation, merger,
conveyance, transfer or sale of the properties and assets of the Servicer;

WHEREAS, subsection 7.02(b) of the Transfer and Servicing Agreement provides
that the Servicer shall not consolidate with or merge into any other Person or
convey, transfer or sell its properties and assets substantially as an entirety
to any Person, unless the corporation formed by such consolidation or into which
the Servicer is merged or the Person which acquires by conveyance, transfer or
sale the properties and assets of the Servicer substantially as an entirety
shall be an Eligible Servicer;



--------------------------------------------------------------------------------

WHEREAS, upon the terms and subject to the conditions set forth in the Agreement
and Plan of Merger, dated January 24, 2019, by and between JPMCB and Chase USA,
at the Effective Time (as defined below), Chase USA shall be merged with and
into JPMCB under the laws of the United States (the “Merger”), and the separate
existence of Chase USA shall cease and JPMCB shall continue as the surviving
bank after the Merger;

WHEREAS, JPMCB (i) is a national banking association organized and existing
under the laws of the United States of America, (ii) expressly assumes, pursuant
to this Agreement, the performance of every covenant and obligation of the
Servicer under the Transfer and Servicing Agreement; and (iii) is an Eligible
Servicer;

WHEREAS, the Servicer has given the Note Rating Agencies notice of the Merger
and has delivered to the Transferor, the Owner Trustee, the Indenture Trustee
and the Collateral Agent an Officer’s Certificate and an Opinion of Counsel each
stating that the Merger complies with Section 7.02 of the Transfer and Servicing
Agreement and that all conditions precedent therein provided for relating to
such transaction have been complied with;

WHEREAS, in connection with the Merger and pursuant to Section 7.02 of the
Transfer and Servicing Agreement, Chase USA wishes to assign all of its
obligations and rights as Servicer, Account Owner and Administrator under the
Transfer and Servicing Agreement and the other Transaction Documents (as defined
below) to JPMCB, and JPMCB wishes to assume all of Chase USA’s obligations and
rights as Servicer, Account Owner and Administrator under the Transfer and
Servicing Agreement and the other Transaction Documents;

WHEREAS, JPMCB is willing to accept such assignment subject to the terms and
conditions hereof; and

WHEREAS, based on the foregoing, all conditions precedent to the execution of
this Agreement have been complied with.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, in
consideration of the terms and conditions hereof and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the undersigned do
hereby agree as follows:

Section 1. Definitions.

(a) Capitalized terms used herein and not otherwise defined herein shall have
their respective meanings in the Transfer and Servicing Agreement.

(b) “Effective Time” shall mean 12:01 a.m. on May 18, 2019.

 

2



--------------------------------------------------------------------------------

(c) “Transaction Documents” shall mean the Transfer and Servicing Agreement and
each other document listed on Annex A hereto.

Section 2. Assignment and Assumption. Chase USA hereby assigns to JPMCB, and
JPMCB hereby assumes and agrees to perform, every covenant and obligation of
Chase USA as Servicer, Account Owner and Administrator under the Transfer and
Servicing Agreement and the other Transaction Documents as of the Effective Time
and accepts the benefit of all rights granted to the Servicer, Account Owner and
Administrator thereunder.

Section 3. Representations of JPMCB. JPMCB represents to the Transferor, the
Issuing Entity, the Owner Trustee, the Indenture Trustee and the Collateral
Agent as follows:

(a) Organization and Good Standing. It is a national banking association, duly
organized and validly existing in good standing under the laws of the United
States of America and has, in all material respects, full power, authority and
legal right to own its properties and conduct its business as such properties
are at present owned and such business is at present conducted, and to execute,
deliver and perform its obligations under this Agreement.

(b) Due Qualification. It is duly qualified to do business and is in good
standing (or is exempt from such requirement) in any state required in order to
conduct business, and has obtained all necessary licenses and approvals with
respect to it required under federal law.

(c) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for in this Agreement have been duly
authorized by it by all necessary corporate action on its part and this
Agreement will remain, from the time of its execution, its official record.

(d) No Conflict. Neither the execution and delivery of this Agreement nor the
performance of the transactions contemplated by this Agreement and the
fulfillment of the terms hereof will conflict with, result in any breach of any
of the material terms and provisions of, or constitute (with or without notice
or lapse of time or both) a material default under, any indenture, contract,
agreement, mortgage, deed of trust or other instrument to which it is a party or
by which it or any of its properties are bound.

(e) No Violation. The execution and delivery of this Agreement, the performance
of the transactions contemplated by this Agreement will not conflict with or
violate any Requirements of Law applicable to it.

 

3



--------------------------------------------------------------------------------

(f) No Proceedings. There are no proceedings or investigations pending or, to
the best if its knowledge, threatened against it before any Governmental
Authority seeking to prevent the consummation of any of the transactions
contemplated by this Agreement, seeking any determination or ruling that, in its
reasonable judgment, would materially and adversely affect the performance of
its obligations under this Agreement or seeking any determination or ruling that
would materially and adversely affect the validity or enforceability of this
Agreement.

(g) Eligible Servicer. Upon the effectiveness of the Merger, JPMCB shall satisfy
the requirements of clauses (a), (b), (d) and (e) of the definition of Eligible
Servicer.

Section 4. Representations of Chase USA. As of the date of this Agreement, Chase
USA represents to the Transferor, the Issuing Entity, the Owner Trustee, the
Indenture Trustee and the Collateral Agent as follows:

(a) Organization and Good Standing. It is an entity, duly organized and validly
existing in good standing under the laws of the jurisdiction of its organization
or incorporation and has, in all material respects, full power, authority and
legal right to own its properties and conduct its business as such properties
are at present owned and such business is at present conducted, and to execute,
deliver and perform its obligations under this Agreement.

(b) Due Qualification. It is duly qualified to do business and is in good
standing (or is exempt from such requirement) in any state required in order to
conduct business, and has obtained all necessary licenses and approvals with
respect to it required under federal law.

(c) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for in this Agreement have been duly
authorized by it by all necessary corporate action on its part and this
Agreement will remain, from the time of its execution, its official record.

(d) No Conflict. Neither the execution and delivery of this Agreement nor the
performance of the transactions contemplated by this Agreement and the
fulfillment of the terms hereof will conflict with, result in any breach of any
of the material terms and provisions of, or constitute (with or without notice
or lapse of time or both) a material default under, any indenture, contract,
agreement, mortgage, deed of trust or other instrument to which it is a party or
by which it or any of its properties are bound.

(e) No Violation. The execution and delivery of this Agreement, the performance
of the transactions contemplated by this Agreement will not conflict with or
violate any Requirements of Law applicable to it.

(f) No Proceedings. There are no proceedings or investigations pending or, to
the best if its knowledge, threatened against it before any Governmental
Authority seeking to prevent the consummation of any of the transactions
contemplated by this Agreement, seeking any determination or ruling that, in its
reasonable judgment, would materially and adversely affect the performance of
its obligations under this Agreement or seeking any determination or ruling that
would materially and adversely affect the validity or enforceability of this
Agreement.

 

4



--------------------------------------------------------------------------------

Section 5. References to Chase USA. The parties agree that, after the Effective
Time, references in the Transaction Documents to the “Servicer”, “Account
Owner”, and the “Administrator” shall be deemed to refer, wherever appropriate
in the context, to JPMCB in its capacity as Servicer, Account Owner and
Administrator.

Section 6. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 7. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

Section 8. Amendments. The terms of this Agreement may not be amended, waived,
modified or terminated except by written instrument signed by the parties
hereto. No such amendment or waiver shall extend to or affect any obligation not
expressly amended or waived or impair any rights consequent thereon. Prior
notice of any amendments shall be provided to any Note Rating Agency.

Section 9. Further Instruments and Acts. Chase USA and JPMCB will execute and
deliver such further instruments and do such further acts as may be reasonably
necessary or proper to carry out more effectively the purpose of this Agreement.

Section 10. Notices. All demands, notices and communications hereunder shall be
in writing and shall be deemed to have been duly given if sent by facsimile
transmission, sent by courier, mailed by registered mail, return receipt
requested or sent by electronic mail, to JPMCB, 277 Park Avenue, Floor 11, New
York, New York 10172, Attention: Irene Apotovsky, Managing Director, Corporate
Treasury, telephone: (212) 834-4808, fax: (212) 834-6519.

Any notice so addressed and mailed by registered or certified mail shall be
deemed to be given when received and any notice delivered by hand or transmitted
by telecommunications device shall be deemed to be given when so delivered or
transmitted as applicable. Each party agrees that all notices or other
communications permitted or required to be given to Chase USA under the
Transaction Documents shall be given to JPMCB at the address set forth above or
at such other address as JPMCB may have furnished in writing to the appropriate
party.

 

5



--------------------------------------------------------------------------------

Section 11. Successor and Assigns. None of the obligations of Chase Card Funding
hereunder, the obligations of the Issuing Entity hereunder, the obligations of
the Indenture Trustee and Collateral Agent hereunder, the obligations of the
Owner Trustee hereunder, nor the obligations of JPMCB hereunder, including any
obligations assumed as a result of this Agreement, shall be assigned to any
person without the prior written consent of the other parties hereto, except in
accordance with the provisions of the Transaction Documents. Subject to the
preceding sentence, this Agreement shall inure to the benefit of and be binding
upon successors and assigns of each of the parties hereto.

Section 12. Headings. The headings of Sections have been included herein for
convenience only and should not be considered in interpreting this Agreement.

Section 13. Survival of Representations. All representations contained in this
Agreement shall survive the execution and delivery of this Agreement.

Section 14. The Indenture Trustee and Collateral Agent. The Indenture Trustee
and Collateral Agent shall not be responsible in any manner whatsoever for or in
respect of the validity or sufficiency of this Agreement or for or in respect of
the recitals contained herein, all of which recitals are made solely by Chase
USA and JPMCB.

Section 15. Limitation on Liability. It is expressly understood and agreed by
the parties hereto that (a) this Agreement is executed and delivered by
Wilmington Trust Company (“WTC”), not individually or personally but solely as
Owner Trustee of the Issuing Entity, in the exercise of the powers and authority
conferred and vested in it, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuing Entity is made and intended
not as personal representations, undertakings and agreements by WTC but is made
and intended for the purpose of binding only the Issuing Entity, (c) nothing
herein contained shall be construed as creating any liability on WTC,
individually or personally, to perform any covenant either expressed or implied
contained herein of the Issuing Entity, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto, (d) WTC has not verified and made no investigation as
to the accuracy or completeness of any representations and warranties made by
the Issuing Entity in this Agreement and (e) under no circumstances shall WTC be
personally liable for the payment of any indebtedness or expenses of the Issuing
Entity or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuing Entity under this
Agreement or any other related documents.

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date and year first above written.

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION By:   /s/ Irene Apotovsky   Name:
Irene Apotovsky   Title:   Managing Director CHASE BANK USA, NATIONAL
ASSOCIATION By:   /s/ Douglas S. Arrigo   Name: Douglas S. Arrigo   Title:
  Managing Director

Acknowledged and agreed to as of the date hereof by:

 

CHASE CARD FUNDING LLC, as Transferor By:   /s/ Simon Braeutigam   Name: Simon
Braeutigam   Title:   Chief Executive Officer CHASE ISSUANCE TRUST, as Issuing
Entity By:   Wilmington Trust Company,   not in its individual capacity, but
solely as Owner Trustee By:   /s/ Jennifer A. Luce   Name: Jennifer A. Luce  
Title: Vice President

ASSIGNMENT AND ASSUMPTION AGREEMENT (TSA)



--------------------------------------------------------------------------------

Acknowledged and agreed to as of the date hereof by:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Indenture Trustee and Collateral
Agent By:   /s/ Cheryl Zimmerman   Name: Cheryl Zimmerman   Title: Vice
President WILMINGTON TRUST COMPANY,   as Owner Trustee By:   /s/ Jennifer A.
Luce   Name: Jennifer A. Luce   Title: Vice President

ASSIGNMENT AND ASSUMPTION AGREEMENT (TSA)



--------------------------------------------------------------------------------

Schedule A

ASSIGNMENTS OF RECEIVABLES IN ADDITIONAL ACCOUNTS

Assignment No. 1 of Receivables in Additional Accounts, dated as of November 29,
2002, Assignment No. 2 of Receivables in Additional Accounts, dated as of
March 24, 2003, Assignment No. 3 of Receivables in Additional Accounts, dated as
of August 18, 2003, Assignment No. 4 of Receivables in Additional Accounts,
dated as of March 26, 2004, Assignment No. 5 of Receivables in Additional
Accounts, dated as of December 17, 2004, Assignment No. 6 of Receivables in
Additional Accounts, dated as of May 16, 2005, Assignment No. 7 of Receivables
in Additional Accounts, dated as of August 17, 2005, Assignment No. 8 of
Receivables in Additional Accounts, dated as of September 30, 2005, Assignment
No. 9 of Receivables in Additional Accounts, dated as of November 10, 2005,
Assignment No. 10 of Receivables in Additional Accounts, dated as of May 30,
2006, Assignment No. 11 of Receivables in Additional Accounts, dated as of
August 29, 2006, Assignment No. 12 of Receivables in Additional Accounts, dated
as of November 28, 2006, Assignment No. 13 of Receivables in Additional
Accounts, dated as of February 26, 2007, Assignment No. 14 of Receivables in
Additional Accounts, dated as of March 28, 2007, Assignment No. 15 of
Receivables in Additional Accounts, dated as of June 27, 2007, Assignment No. 16
of Receivables in Additional Accounts, dated as of October 19, 2007, Assignment
No. 17 of Receivables in Additional Accounts, dated as of November 15, 2007,
Assignment No. 18 of Receivables in Additional Accounts, dated as of
December 18, 2007, Assignment No. 19 of Receivables in Additional Accounts,
dated as of January 30, 2008, Assignment No. 20 of Receivables in Additional
Accounts, dated as of February 4, 2008, Assignment No. 21 of Receivables in
Additional Accounts, dated as of April 11, 2008, Assignment No. 22 of
Receivables in Additional Accounts, dated as of May 13, 2008, Assignment No. 23
of Receivables in Additional Accounts, dated as of August 12, 2008, Assignment
No. 24 of Receivables in Additional Accounts, dated as of September 26, 2008,
Assignment No. 25 of Receivables in Additional Accounts, dated as of November 3,
2008, Assignment No. 26 of Receivables in Additional Accounts, dated as of
February 10, 2009, Assignment No. 27 of Receivables in Additional Accounts,
dated as of April 16, 2009, Assignment No. 28 of Receivables in Additional
Accounts, dated as of May 8, 2009, Assignment No. 29 of Receivables in
Additional Accounts, dated as of June 8, 2009, Assignment No. 30 of Receivables
in Additional Accounts, dated as of July 21, 2009, Assignment No. 31 of
Receivables in Additional Accounts, dated as of August 17, 2009, Assignment
No. 32 of Receivables in Additional Accounts, dated as of September 17, 2009,
Assignment No. 33 of Receivables in Additional Accounts, dated as of October 15,
2009, Assignment No. 34 of Receivables in Additional Accounts, dated as of
November 2, 2009, Assignment No. 35 of Receivables in Additional Accounts, dated
as of October 31, 2012, Assignment No. 36 of Receivables in Additional Accounts,
dated as of August 4, 2014, Assignment No. 37 of Receivables in Additional
Accounts, dated as of March 31, 2015, and Assignment No. 1 of Additional
Collateral Certificates, dated as of October 20, 2004, each between Chase Bank
USA, National Association and the Chase Issuance Trust (the “Issuing Entity”),
Assignment No. 38 of Receivables in Additional Accounts, dated as of August 3,
2016, and Assignment No. 39 of Receivables in Additional Accounts, dated as of
September 6, 2016, each between Chase Card Funding LLC and the Issuing Entity.



--------------------------------------------------------------------------------

Schedule B

REASSIGNMENTS OF RECEIVABLES IN REMOVED ACCOUNTS

Reassignment No. 1 of Receivables in Removed Accounts, dated as of June 26,
2003, Reassignment No. 2 of Receivables in Removed Accounts, dated as of May 1,
2005, Reassignment No. 3 of Receivables in Removed Accounts, dated as of
October 10, 2007, Reassignment No. 4 of Receivables in Removed Accounts, dated
as of March 15, 2010, Reassignment No. 5 of Receivables in Removed Accounts,
dated as of August 4, 2010, Reassignment No. 6 of Receivables in Removed
Accounts, dated as of August 30, 2010, Reassignment No. 7 of Receivables in
Removed Accounts, dated as of October 28, 2010, Reassignment No. 8 of
Receivables in Removed Accounts, dated as of January 28, 2011, Reassignment
No. 9 of Receivables in Removed Accounts, dated as of April 27, 2011,
Reassignment No. 10 of Receivables in Removed Accounts, dated as of May 4, 2011,
Reassignment No. 11 of Receivables in Removed Accounts, dated as of May 7, 2012,
Reassignment No. 12 of Receivables in Removed Accounts, dated as of
September 28, 2012, Reassignment No. 13 of Receivables in Removed Accounts,
dated as of June 11, 2014, Reassignment No. 14 of Receivables in Removed
Accounts, dated as of September 22, 2014, and Reassignment No. 15 of Receivables
in Removed Accounts, dated as of March 31, 2015, each between Chase Bank USA,
National Association and the Chase Issuance Trust (the “Issuing Entity”), and
Reassignment No. 16 of Receivables in Removed Accounts, dated as of February 14,
2016, and Reassignment No. 17 of Receivables in Removed Accounts, dated as of
February 12, 2018, each between Chase Card Funding LLC and the Issuing Entity.



--------------------------------------------------------------------------------

Annex A

OTHER TRANSACTION DOCUMENTS

 

1.

Receivables Purchase Agreement, dated as of January 20, 2016, between Chase Bank
USA, National Association (“Chase USA”) and Chase Card Funding LLC (“Chase Card
Funding”), as supplemented by Assignment No. 1 of Receivables in Additional
Accounts, dated as of August 3, 2016, and Assignment No. 2 of Receivables in
Additional Accounts, dated as of September 6, 2016, Reassignment No. 1 of
Receivables in Removed Accounts, dated as of February 14, 2016, and Reassignment
No. 2 of Receivables in Removed Accounts, dated as of February 12, 2018, each
between Chase USA and Chase Card Funding.

 

2.

Fourth Amended and Restated Indenture, dated as of January 20, 2016, between the
Chase Issuance Trust, as issuing entity (the “Issuing Entity”) and Wells Fargo
Bank, National Association (“Wells Fargo”), as indenture trustee (the “Indenture
Trustee”).

 

3.

Third Amended and Restated Asset Pool One Supplement, dated as of January 20,
2016, among the Issuing Entity, the Indenture Trustee, Wells Fargo, as
collateral agent (the “Collateral Agent”), as supplemented by Assignment No. 1
of Receivables in Additional Accounts Included in Asset Pool One, dated as of
November 29, 2002, Assignment No. 2 of Receivables in Additional Accounts
Included in Asset Pool One, dated as of March 24, 2003, Assignment No. 3 of
Receivables in Additional Accounts Included in Asset Pool One, dated as of
August 18, 2003, Assignment No. 4 of Receivables in Additional Accounts Included
in Asset Pool One, dated as of March 26, 2004, Assignment No. 5 of Receivables
in Additional Accounts Included in Asset Pool One, dated as of December 17,
2004, Assignment No. 6 of Receivables in Additional Accounts Included in Asset
Pool One, dated as of May 16, 2005, Assignment No. 7 of Receivables in
Additional Accounts Included in Asset Pool One, dated as of August 17, 2005,
Assignment No. 8 of Receivables in Additional Accounts Included in Asset Pool
One, dated as of September 30, 2005, Assignment No. 9 of Receivables in
Additional Accounts Included in Asset Pool One, dated as of November 10, 2005,
Assignment No. 10 of Receivables in Additional Accounts Included in Asset Pool
One, dated as of May 30, 2006, Assignment No. 11 of Receivables in Additional
Accounts Included in Asset Pool One, dated as of August 29, 2006, Assignment
No. 12 of Receivables in Additional Accounts Included in Asset Pool One, dated
as of November 28, 2006, Assignment No. 13 of Receivables in Additional Accounts
Included in Asset Pool One, dated as of February 26, 2007, Assignment No. 14 of
Receivables in Additional Accounts Included in Asset Pool One, dated as of
March 28, 2007, Assignment No. 15 of Receivables in Additional Accounts Included
in Asset Pool One, dated as of June 27, 2007, Assignment No. 16 of Receivables
in Additional Accounts Included in Asset Pool One, dated as of October 19, 2007,
Assignment No. 17 of Receivables in Additional Accounts Included in Asset Pool
One, dated as of November 15, 2007, Assignment No. 18 of Receivables in
Additional Accounts Included in Asset Pool One, dated as of December 18, 2007,
Assignment No. 19 of Receivables in Additional Accounts Included in Asset Pool
One, dated as of January 30, 2008, Assignment No. 20 of Receivables in
Additional Accounts Included in Asset Pool One, dated as of February 4, 2008,
Assignment No. 21 of Receivables in



--------------------------------------------------------------------------------

  Additional Accounts Included in Asset Pool One, dated as of April 11, 2008,
Assignment No. 22 of Receivables in Additional Accounts Included in Asset Pool
One, dated as of May 13, 2008, Assignment No. 23 of Receivables in Additional
Accounts Included in Asset Pool One, dated as of August 12, 2008, Assignment
No. 24 of Receivables in Additional Accounts Included in Asset Pool One, dated
as of September 26, 2008, Assignment No. 25 of Receivables in Additional
Accounts Included in Asset Pool One, dated as of November 3, 2008, Assignment
No. 26 of Receivables in Additional Accounts Included in Asset Pool One, dated
as of February 10, 2009, Assignment No. 27 of Receivables in Additional Accounts
Included in Asset Pool One, dated as of April 16, 2009, Assignment No. 28 of
Receivables in Additional Accounts Included in Asset Pool One, dated as of
May 8, 2009, Assignment No. 29 of Receivables in Additional Accounts Included in
Asset Pool One, dated as of June 8, 2009, Assignment No. 30 of Receivables in
Additional Accounts Included in Asset Pool One, dated as of July 21, 2009,
Assignment No. 31 of Receivables in Additional Accounts Included in Asset Pool
One, dated as of August 17, 2009, Assignment No. 32 of Receivables in Additional
Accounts Included in Asset Pool One, dated as of September 17, 2009, Assignment
No. 33 of Receivables in Additional Accounts Included in Asset Pool One, dated
as of October 15, 2009, Assignment No. 34 of Receivables in Additional Accounts
Included in Asset Pool One, dated as of November 2, 2009, Assignment No. 35 of
Receivables in Additional Accounts Included in Asset Pool One, dated as of
October 31, 2012, Assignment No. 36 of Receivables in Additional Accounts
Included in Asset Pool One, dated as of August 4, 2014, Assignment No. 37 of
Receivables in Additional Accounts Included in Asset Pool One, dated as of
March 31, 2015, Assignment No. 38 of Receivables in Additional Accounts Included
in Asset Pool One, dated as of August 3, 2016, Assignment No. 39 of Receivables
in Additional Accounts Included in Asset Pool One, dated as of September 6,
2016, and Assignment No. 1 of an Additional Collateral Certificates included in
Asset Pool One, dated as of October 20, 2004, each between the Issuing Entity
and the Collateral Agent, Reassignment No. 1 of Receivables in Removed Asset
Pool One Accounts, dated as of June 26, 2003, Reassignment No. 2 of Receivables
in Removed Asset Pool One Accounts, dated as of May 1, 2005, Reassignment No. 3
of Receivables in Removed Asset Pool One Accounts, dated as of October 10, 2007,
Reassignment No. 4 of Receivables in Removed Asset Pool One Accounts, dated as
of March 15, 2010, Reassignment No. 5 of Receivables in Removed Asset Pool One
Accounts, dated as of August 4, 2010, Reassignment No. 6 of Receivables in
Removed Asset Pool One Accounts, dated as of August 30, 2010, Reassignment No. 7
of Receivables in Removed Asset Pool One Accounts, dated as of October 28, 2010,
Reassignment No. 8 of Receivables in Removed Asset Pool One Accounts, dated as
of January 28, 2011, Reassignment No. 9 of Receivables in Removed Asset Pool One
Accounts, dated as of April 27, 2011, Reassignment No. 10 of Receivables in
Removed Asset Pool One Accounts, dated as of May 4, 2011, Reassignment No. 11 of
Receivables in Removed Asset Pool One Accounts, dated as of May 7, 2012,
Reassignment No. 12 of Receivables in Removed Asset Pool One Accounts, dated as
of September 28, 2012, Reassignment No. 13 of Receivables in Removed Asset Pool
One Accounts, dated as of June 11, 2014, Reassignment No. 14 of Receivables in
Removed Asset Pool One Accounts, dated as of September 22, 2014, Reassignment
No. 15 of Receivables in Removed Asset Pool One Accounts, dated as of March 31,
2015, Reassignment No. 16 of Receivables in Removed Asset Pool One Accounts,
dated as of February 14, 2016, and Reassignment No. 17 of Receivables in Removed
Asset Pool One Accounts, dated as of February 12, 2018, each between the Issuing
Entity and the Collateral Agent.

 

A-2



--------------------------------------------------------------------------------

4.

Second Amended and Restated CHASEseries Indenture Supplement, dated as of
January 20, 2016, among the Issuing Entity, the Indenture Trustee and the
Collateral Agent.

 

5.

Fourth Amended and Restated Trust Agreement of Chase Issuance Trust, dated as of
January 20, 2016, between Chase Card Funding and Wilmington Trust Company, a
Delaware banking corporation, as owner trustee.

 

6.

Second Amended and Restated Limited Liability Company Agreement of Chase Card
Funding, dated as of January 20, 2016.

 

7.

Amended and Restated Asset Representations Review Agreement, dated as of
April 29, 2016, between Chase USA, as sponsor and as servicer, and FTI
Consulting, Inc., as the asset representations reviewer.

 

8.

Assignment and Assumption Agreement, dated as of January 20, 2016, between Chase
USA and Chase Card Funding.

 

A-3